Walker, J.
We have in all cases held that one who purchases land for Confederate money cannot be regarded as a bona fide purchaser for a valuable consideration.
If it cannot be ascertained what portion of the note originally sued on was given in payment for the land, the vendor’s lien cannot be enforced. (Wasson v. Davis, 34 Texas, 168; Swain v. Cato, 34 Texas, 398.)
But Charles F.-Sutton claims that John Sutton held the legal title to the whole of the lands in controversy, by ■ consent of the parties, whilst he was in equity entitled to one-half of" the land, having paid his own money for it.
If this be true, his equitable interest in the "land will entitle him to partition;
The judgment of the District Court is reversed and the cause remanded.
. Reversed and remanded.